Schneider, J.,
concurring. I concur in the syllabus and judgment because I read the decision as permitting the appellee to institute another action against the Treasurer and the Laugesens (assuming they are still amenable to the processes of the court) prior to June 22, 1972.
In any such action it will be incumbent upon the appellee to satisfy as much of the damages as may be awarded from their property, if any, before a valid judgment may be entered against the Treasurer of State for satisfaction from the Assurance Fund.
For these reasons, it would have been simpler to remand this case for the purpose of satisfying the requirements of R. C. 5310.09.
Herbert, J., concurs in the foregoing concurring opinion.